                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA


CELLULAR 7, INC., ET AL.                                               CIVIL ACTION

VERSUS                                                                      No. 20-192

NEW CINGULAR WIRELESS                                                      SECTION I
PCS, LLC, ET AL.


                                ORDER & REASONS

      Before the Court is plaintiffs Cellular 7, Inc. (“Cellular 7”), Alvin E. Kimble

(“Kimble”), and I.V. Jeansonne’s (“Jeansonne”) (collectively, the “plaintiffs”) motion 1

to remand the above-captioned matter to Louisiana state court. For the following

reasons, the motion is granted.

                                            I.

      Kimble and Jeansonne are partners in Cellular 7 who each own half of Cellular

7’s voting interests. 2 Cellular 7 and New Cingular PCS, LLC (“New Cingular”)

together   form   Louisiana    RSA    No.   7    Cellular   General   Partnership   (the

“Partnership”). 3 New Cingular owns 66.7% of the interest in the Partnership, while

Cellular 7 owns the remaining 33.3%. 4




1 R. Doc. No. 10.
2 R. Doc. No. 1-1, at 8 ¶¶ 12–13.
3 Id. at 7 ¶ 8.
4 R. Doc. No. 1-1, at 7 ¶ 10; R. Doc. No. 13, at 3–4.
      The Partnership was formed in 1989 to provide cellular service. 5 The

Partnership Agreement (the “Agreement”) governs the Partnership. 6 Article X of the

Agreement restricts each partner’s assignment of partnership interests to non-

affiliates by requiring the transferor to both obtain consent from the other partner

and, pursuant to a right of first refusal provision, offer its interest first to the other

partner. 7 The Agreement also contains an indemnification provision, which requires

a partner who violates the right of first refusal provision to indemnify both the

Partnership and the non-violating partner against “any and all loss, attorney’s fees,

damage or expense arising, directly or indirectly,” from such violation. 8

      On December 4, 2019, Kimble and Jeansonne, along with their corporation,

Cellular 7, filed suit in the 21st Judicial District Court for the Parish of Tangipahoa

against New Cingular and the Partnership, seeking two declarations: first, a

declaration that the right of first refusal provision does not apply “to any gratuitous

testamentary bequest of shares in Cellular 7 to [Kimble and Jeansonne’s] family

members or trust for the benefit of any such family members,” nor to “any subsequent

gratuitous distribution of such shares to the trust beneficiaries under the terms of




5 Id.; R. Doc. No. 13, at 3.
6 R. Doc. No. 1-1, at 7 ¶ 6; R. Doc. No. 13, at 4.
7 R. Doc. No. 1-1, at 9–10 ¶ 18 (citing Agreement, Art. 10.1); R. Doc. No. 13, at 4.
8 R. Doc. No. 1-1, at 11 ¶ 18 (citing Agreement, Art. 10.2); R. Doc. No. 13, at 4. New

Cingular cites the indemnification provision throughout its filings as Art. 10.3 of the
Agreement. See, e.g., R. Doc. No. 13, at 4. The discrepancy is immaterial, however, as
all parties agree on the language of the indemnification provision. Compare R. Doc.
No. 1-1, at 11 ¶ 18, with R. Doc. No. 13, at 4. The Court will refer to the
indemnification provision as Art. 10.2, as it is labeled in plaintiffs’ Petition for
Damages. R. Doc. No. 1-1, at 11 ¶ 18.

                                            2
the trust”; and second, a declaration that the Partnership is not entitled to

indemnification from Cellular 7 based upon any such transfers of interest. 9

      As stated previously, in the event that plaintiffs’ transfers are violative of the

Agreement, both the Partnership and New Cingular, the non-violating partner, have

a right to seek indemnification from Cellular 7. 10 However, plaintiffs’ second claim

only seeks a declaration that the proposed transfers would not trigger the

Partnership’s right to indemnification—plaintiffs seek no declaratory relief with

respect to New Cingular’s right to indemnification from Cellular 7. 11 Accordingly,

plaintiffs’ second claim for declaratory relief is only against the Partnership.

      On January 17, 2020, New Cingular removed the case to this Court on the

basis of federal diversity jurisdiction. 12 Plaintiffs filed the instant motion on February

17, 2020, arguing that the Court does not have federal diversity jurisdiction because

plaintiffs and the Partnership are all citizens of Louisiana. 13 New Cingular argues,

in response, that diversity jurisdiction does exist because the Partnership is a



9 R. Doc. No. 1-1, at 16 ¶ 35.
10 R. Doc. No. 1-1, at 11 ¶ 18 (citing Agreement, Art. 10.2); R. Doc. No. 13, at 4.
11 See R. Doc. No. 1-1 at 16 ¶ 35.
12 See R. Doc. No. 1.
13 R. Doc. No. 10-1, at 3. For the purpose of diversity jurisdiction, partnerships and

limited liability corporations are citizens of every state in which one of their partners
or members is a citizen. Moss v. Princip, 913 F.3d 508, 514 (5th Cir. 2019)
(partnerships); Harvey v. Grey Wolf Drilling Co., 542 F.3d 1077, 1080 (5th Cir. 2008)
(limited liability corporations). Kimble and Jeansonne and, therefore, Cellular 7, are
all citizens of Louisiana. R. Doc. No. 1-1, at 6 ¶¶ 1–3. Accordingly, the Partnership is
also a citizen of Louisiana. There are inconsistencies in the pleadings as to the
citizenship of New Cingular. See id. at 6 ¶ 4 (identifying Delaware, Georgia, and
Texas); R. Doc. No. 10-1, at 3 & R. Doc. No. 13, at 3 (identifying Delaware, Georgia,
New York, New Jersey, and Texas). The discrepancy is immaterial, however, as the
parties do not dispute that New Cingular is not a citizen of Louisiana.

                                            3
nominal party and is fraudulently joined and, therefore, the Partnership’s citizenship

must be disregarded for the purpose of establishing federal diversity jurisdiction. 14

                                           II.

         Under 28 U.S.C. § 1441(a), “any civil action brought in a State court of which

the district courts of the United States have original jurisdiction, may be removed by

the defendant or the defendants, to the district court of the United States for the

district and division embracing the place where such action is pending,” unless

Congress provides otherwise. Jurisdictional facts supporting removal are assessed at

the time of removal. Louisiana v. American Nat’l Prop. Cas. Co., 746 F.3d 633, 636–

37 (5th Cir. 2014). “The removing party bears the burden of establishing that federal

jurisdiction exists.” De Aguilar v. Boeing Co., 47 F.3d 1404, 1408 (5th Cir. 1995). “Any

ambiguities are construed against removal because the removal statute should be

strictly construed in favor of remand.” Smith v. Bank of America Corp., 605 F. App’x

311, 313–14 (5th Cir. 2015) (quoting Manguno v. Prudential Prop. & Cas. Co., 276

F.3d 720, 723 (5th Cir. 2002)).

         Pursuant to 28 U.S.C. § 1332, a district court has original jurisdiction over

cases in which the amount in controversy exceeds $75,000, exclusive of interest and

costs, and “all persons on one side of the controversy [are] citizens of different states

than all persons on the other side at the time the complaint was filed.” Soaring Wind

Energy, L.L.C. v. Catic USA Inc., 946 F.3d 742, 750 (5th Cir. 2020) (internal quotation

marks and citation omitted). It is uncontested that the amount in controversy exceeds



14   R. Doc. No. 13, at 5–6.

                                            4
$75,000. 15 Whether the Partnership is an improperly joined and/or nominal party is,

therefore, determinative of whether the Court has federal diversity jurisdiction over

this matter.

         The parties disagree as to whether the test for improper joinder is the same for

that of determining whether a defendant is nominal. 16 Indeed, precedent within the

Fifth Circuit on the issue is unclear. Compare Lassberg v. Bank of Am., N.A., 660 F.

App’x 262, 266 (5th Cir. 2016) (stating two separate tests for determining improper

joinder and nominal parties), and Alford v. Chevron U.S.A. Inc., No. 13-5457, 2014

WL 37600, at *5 (E.D. La. Jan. 6, 2014) (Vance, J.) (noting that the doctrine of

improper joinder is implicated when a plaintiff improperly joins an in-state party in

an effort to defeat diversity jurisdiction, whereas the nominal party doctrine

determines whether a defendant must consent to removal), with Farias v. Bexar Cty.

Bd. of Trustees for Mental Health Mental Retardation Servs., 925 F.2d 866, 871 (5th

Cir. 1991) (applying the test for improper joinder to the removing defendant’s claim

that the nonmoving defendants were nominal parties), and Badeaux v. Scott, No. 98-

0021, 1998 WL 246702, at *3 (E.D. La. May 13, 1998) (Lemmon, J.) (noting that “in

the Fifth Circuit, the test for establishing that a party is a ‘nominal’ party is the same

as the test for establishing that a party has been fraudulently joined”).




15   R. Doc. No. 13, at 11.
16   R. Doc. No. 10-1, at 6; R. Doc. No. 13, at 5.

                                               5
      Although the improper joinder and nominal party analyses involve many of the

same considerations, the Court will analyze the tests separately, as more recent

precedent suggests. See Lassberg, 660 F. App’x at 266; Alford, 2014 WL 37600, at *5.

                                 A. Improper Joinder

                                           i.

      Under the improper joinder doctrine, “the presence of an improperly joined,

non-diverse defendant does not defeat federal removal jurisdiction premised on

diversity.” Borden v. Allstate Ins. Co., 589 F.3d 168, 171 (5th Cir. 2009). “A defendant

is improperly joined if the . . . party [moving for remand] establishes that (1) the

plaintiff has stated a claim against a diverse defendant that he fraudulently alleges

is nondiverse, or (2) the plaintiff has not stated a claim against a defendant that he

properly alleges is nondiverse.” Int’l Energy Ventures Mgmt., L.L.C. v. United Energy

Grp., Ltd., 818 F.3d 193, 199 (5th Cir. 2016) (citation omitted).

      Because the Partnership is, indisputably, nondiverse, only the latter option is

relevant. As the party seeking removal based on improper joinder of a nondiverse

defendant, New Cingular bears the “heavy burden” of establishing that plaintiffs

have failed to state a claim against the Partnership. Smallwood v. Ill. Cent. R.R.

Co., 385 F.3d 568, 576 (5th Cir. 2004) (en banc), cert. denied 544 U.S. 992 (2005). “In

doing so, [New Cingular] must demonstrate ‘that there is no possibility of recovery by

. . . plaintiff[s] against [the Partnership], which stated differently means that there

is no reasonable basis for the district court to predict that the plaintiff[s] might be




                                           6
able to recover against [the Partnership].’” Int’l Energy Ventures, 818 F.3d at 199–

200 (quoting Smallwood, 385 F.3d at 573); see also Lassberg, 660 F. App’x at 266.

      In making this determination, the Court “conduct[s] a Rule 12(b)(6)-type

analysis, looking initially at the allegations of the complaint to determine whether

the   complaint    states   a   claim   under    state   law   against   the   in-state

defendant.” 17 Probasco v. Wal-Mart Stores Texas, L.L.C., 766 F. App’x 34, 36 (5th Cir.

2019), reh’g denied (Apr. 24, 2019) (quoting Smallwood, 385 F.3d at 573). “In making

this determination regarding improper joinder, a court does not ‘decide whether the

plaintiff will actually or even probably prevail on the merits, but looks only for a

reasonable possibility that the plaintiff may do so.’” Morris v. JPMorgan Chase & Co.,

No. 14-2932, 2014 WL 7404121, at *4 (N.D. Tex. Dec. 30, 2014) (quoting Dodson v.

Spiliada Mar. Corp., 951 F.2d 40, 42 (5th Cir. 1992) (citations omitted)) (alterations

omitted).

      “[T]he existence of even a single valid cause of action against [an] in-state

defendant . . . requires remand of the entire case to state court.” Gray ex rel. Rudd v.

Beverly Enterprises-Miss., Inc., 390 F.3d 400, 412 (5th Cir. 2004). “If a court

determines that a nondiverse party has been improperly joined to defeat diversity,




17 A district court may, instead, “‘pierce the pleadings’ and consider summary
judgment-type evidence to determine whether the plaintiff has a basis in fact for the
claim.” Lassberg, 660 F. App’x at 266 (internal quotation marks and citation omitted).
However, such an inquiry is improper here, where New Cingular has not alleged that
plaintiffs have “misstated or omitted discrete facts that would determine the
propriety of joinder.” See Alviar v. Lillard, 854 F.3d 286, 291 n.2 (5th Cir. 2017)
(internal quotation marks and citation omitted).

                                           7
that party must be dismissed without prejudice.” Probasco, 766 F. App’x at 36

(internal quotation marks and citation omitted).

       The issue before the Court is, therefore, whether plaintiffs have stated a claim

against the Partnership—in other words, whether New Cingular has demonstrated

that there is no possibility of recovery by plaintiffs against the Partnership. To satisfy

the federal pleading standard pursuant to Federal Rule of Civil Procedure 12(b)(6), a

plaintiff must set forth well-pleaded factual allegations that “raise a right to relief

above the speculative level.” See Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

(2007); Cuvillier v. Taylor, 503 F.3d 397, 401 (5th Cir. 2007). The complaint “must

contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly,

550 U.S. at 547).

       A facially plausible claim is one in which “the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is liable for

the misconduct alleged.” Id. If the well-pleaded factual allegations “do not permit the

court to infer more than the mere possibility of misconduct,” then “the complaint has

alleged—but it has not ‘show[n]’—‘that the pleader is entitled to relief.’” Id. at 679

(quoting Fed. R. Civ. P. 8(a)(2)) (alteration in original).

                                            ii.

       New Cingular argues that plaintiffs’ second claim, the only claim against the

Partnership—seeking a declaration that the Partnership is not entitled under Article

X to indemnification from Cellular 7 based upon plaintiffs’ proposed transfers of



                                            8
interest—provides no possibility of recovery by plaintiffs against the Partnership

and, therefore, the Partnership has been improperly joined. 18

      As stated previously, Article 10.2 indemnifies the Partnership and non-

violating partner against any “loss, attorney’s fees, damages or expense arising,

directly or indirectly, as a result of any transfer or purported transfer in violation of

. . . Article X.” 19 Plaintiffs seek declarations that (1) their proposed transfers do not

violate the right of first refusal provision in the Agreement, and that (2) the

Partnership is, therefore, not entitled to any indemnification from Cellular 7 based

upon such transfers. 20

      New Cingular contends that two contingencies must be met before the

Partnership’s right to indemnification is triggered: (a) a transfer in violation of the

Agreement that (b) causes loss to the Partnership. 21 Because plaintiffs fail to allege

that there is any immediate possibility of either event occurring and, in fact, there is

no possibility of both events occurring, New Cingular argues, plaintiffs’ second claim

for declaratory relief—plaintiffs’ only claim against the Partnership—is unripe and,

therefore, plaintiffs have failed to state a claim against the Partnership. 22

      New Cingular argues that the Court’s ruling as to the first declaration—

whether plaintiffs’ proposed transfers violate the Partnership Agreement—will

guarantee that plaintiffs will not engage in a wrongful transfer and, therefore, the



18 R. Doc. No. 13, at 9–10.
19 R. Doc. No. 1-1, at 11 ¶ 18 (citing Agreement, Art. 10.2).
20 Id. at 16 ¶ 35.
21 R. Doc. No. 13, at 9–10.
22 Id. at 10.



                                            9
first contingency, a transfer in violation of the Partnership Agreement, will never

occur. 23 If the Court declares that plaintiffs’ proposed transfers do not violate the

terms of the Agreement—that is, the right of first refusal does not apply to such

transfers—then the Partnership’s right to indemnification will not be triggered

because there will be no violation of the Agreement. 24 By contrast, if the Court

declares that plaintiffs’ proposed transfers would violate the Partnership Agreement,

New Cingular argues, plaintiffs will not make such transfers without first adhering

to the right of first refusal provision and, once again, the Partnership’s right to

indemnification will not be triggered. 25 Absent the likelihood that the Partnership’s

indemnity right will be triggered, New Cingular contends, plaintiffs’ second claim for

declaratory relief, their only claim against the Partnership, is not ripe for review. 26

       New Cingular further argues that even if the Court declares that plaintiffs’

proposed transfers would violate the Agreement and plaintiffs still proceed with such

transfers, thereby violating Article 10.2, the Partnership’s indemnity right will still

not be triggered because the Partnership would not sustain any loss as a result of

such transfers. 27 New Cingular asserts that plaintiffs’ wrongful transfers would cause

only New Cingular, not the Partnership, to incur attorneys’ fees and other losses and,




23 Id.
24 Id.
25 Id.
26 Id.
27 Id. at 8, 10.



                                           10
accordingly, the Partnership would never be able to invoke its indemnity right

because it will have no losses to recover. 28

      Plaintiffs argue in response that the Partnership was not improperly joined,

because the Partnership holds an independent right to seek indemnity against

Cellular 7 and, in fact, plaintiffs could have chosen to bring suit only against the

Partnership. 29 Likewise, the Partnership alone could sue Cellular 7 to recover fees

and costs incurred as a result of the transfers in violation of the Partnership

Agreement. 30

      Plaintiffs further argue that it is possible, and likely, that the Partnership

would sustain losses as a result of wrongful transfers and, absent a declaration to the

contrary, could sue Cellular 7 to indemnify itself against such losses. 31 Plaintiffs

argue that New Cingular’s conclusion that the Partnership will never sustain any

losses as the result of wrongful transfers is erroneous because such a conclusion

would render the Partnership’s right to indemnification superfluous and illusory, as

the Partnership only has the right to indemnification from transfers in violation of

the Partnership Agreement, not for any loss sustained as the result of a violation of

any other provision of the Agreement. 32 Plaintiffs point out that because the

Partnership has the right to recover all attorney’s fees and expenses arising both

directly and indirectly as a result of “any transfer or purported transfer” in violation



28 Id. at 8.
29 R. Doc. No. 10-1, at 8–9.
30 Id. at 9.
31 R. Doc. No. 21, at 5–6.
32 Id. at 4.



                                            11
of the right of first refusal provision, the Partnership could attempt to seek

indemnification for expenses that arise in the future as a result of wrongful transfers,

such as from a dispute in voting involving the new partner or a dispute related to

accessing the Partnership’s financial statements. 33

                                            iii.

       As a preliminary matter, the Court notes that ripeness is an issue of subject

matter jurisdiction—not whether plaintiffs have failed to state a claim—and,

therefore, New Cingular’s argument as to the ripeness of plaintiffs’ claim against the

Partnership would not be properly addressed through a Rule 12(b)(6) inquiry. Lopez

v. City of Houston, 617 F.3d 336, 341 (5th Cir. 2010) (“Ripeness is a component of

subject matter jurisdiction, because a court has no power to decide disputes that are

not yet justiciable.”) (citation omitted); see Fed. R. Civ. P. 12(b)(1).

       However, as having subject matter jurisdiction over a claim is a prerequisite

to making any determination based on the claim’s merits, plaintiffs cannot state a

claim for relief against the Partnership if the Court would not have jurisdiction over

such claim. See Ramming v. United States, 281 F.3d 158, 161 (5th Cir. 2001).

Accordingly, if plaintiffs’ second claim, the only claim against the Partnership, is not

ripe for review, there is no reasonable basis for the Court to predict that plaintiffs

might be able to recover against the Partnership. 34



33Id. at 5.
34 New Cingular does not argue that plaintiffs fail to state a claim against the
Partnership under Rule 12(b)(6) of the Federal Rules of Civil Procedure. Accordingly,
the Court will only address whether plaintiffs’ claim against the Partnership could
survive a Rule 12(b)(1) motion to dismiss.

                                            12
      “[A] claim must be ripe for a federal court to have jurisdiction, . . . and a court

should dismiss a case for lack of ‘ripeness’ when the case is abstract or

hypothetical.” Lower Colorado River Auth. v. Papalote Creek II, L.L.C., 858 F.3d 916,

924 (5th Cir. 2017) (internal quotation marks and citations omitted). “In determining

whether a case is ripe, there are two key considerations: ‘the fitness of the issues for

judicial decision and the hardship to the parties of withholding court consideration.’”

Id. (quoting Orix Credit All., Inc. v. Wolfe, 212 F.3d 891, 895 (5th Cir. 2000)). “A case

is generally ripe if any remaining questions are purely legal ones; conversely, a case

is not ripe if further factual development is required.” Orix Credit, 212 F.3d at 895

(internal quotation marks and citations omitted).

      As the Fifth Circuit has explained:

      In the declaratory judgment context, whether a particular dispute is ripe for
      adjudication turns on whether a substantial controversy of sufficient
      immediacy and reality exists between parties having adverse legal
      interests. Whether particular facts are sufficiently immediate to establish
      an actual controversy is a question that must be addressed on a case-by-case
      basis. Notably, the threat of litigation, if specific and concrete, can indeed
      establish a controversy upon which declaratory judgment can be based. The
      fact that future litigation may be contingent upon certain factors occurring
      does not necessarily defeat jurisdiction over a declaratory judgment action,
      but a district court must take into account the likelihood that these
      contingencies will occur. Accordingly, we have described the ripeness
      inquiry as focusing on whether an injury that has not yet occurred is
      sufficiently likely to happen to justify judicial intervention.

      Lower Colorado River Auth., 858 F.3d at 924 (internal quotation marks and

citations omitted).

      New Cingular does not dispute that plaintiffs’ first claim for declaratory relief

is ripe for review. As stated previously, plaintiffs Kimble and Jeansonne are seventy-



                                           13
four and eighty-one years of age, respectively, are in the midst of preparing their

estates, and intend to bequeath their interests in Cellular 7 to trusts for the benefit

of their family members. 35 Plaintiffs allege that in 1998, New Cingular’s predecessor-

in-interest confirmed in a signed written agreement that plaintiffs Kimble and

Jeansonne could leave their interests in Cellular 7 to their heirs without triggering

the right of first refusal. 36 New Cingular allegedly sought to reverse its predecessor-

in-interest’s interpretation of the Partnership Agreement several years later, and

expressed in a series of letters between 2010 and 2011 that it now took the position

that the right of first refusal provision applies to any bequest of shares in Cellular 7

by Kimble and Jeansonne to their heirs. 37

      Given New Cingular’s position with respect to the bequest of shares, and the

fact that it controls the majority of voting interest in the Partnership, it is very likely

that if Kimble and Jeansonne bequeathed their shares to their heirs, the Partnership

would seek to invoke the indemnity provision. Therefore, plaintiffs’ first claim is ripe

for review. See Venator Grp. Specialty, Inc. v. Matthew/Muniot Family, LLC., 322

F.3d 835, 839–40 (5th Cir. 2003) (holding that a declaratory judgment action was ripe




35 R. Doc. No. 1-1, at 13; R. Doc. No. 21, at 6.
36 R. Doc. No. 1-1, at 12.
37 Id. New Cingular does not dispute these facts nor argue that they should not be

considered for purposes of determining subject matter jurisdiction. See Choice Inc. of
Texas v. Greenstein, 691 F.3d 710, 714 (5th Cir. 2012) (holding that “[i]n assessing
jurisdiction, the district court is to accept as true the allegations and facts set forth
in the complaint,” but also noting that “the district court is empowered to consider
matters of fact which may be in dispute”) (internal quotation marks and citations
omitted).

                                            14
even though it sought a ruling on the effect of a lease agreement term that had not

yet been triggered, because the lessor was “very likely” to invoke the right at issue).

      However, New Cingular essentially argues that because the outcome of the

second claim will be dictated by the outcome of the first claim, the second claim can

never be ripe for review, because a wrongful transfer—the subject of the first claim—

will never occur, as the Court will declare whether plaintiffs’ proposed transfers are

wrongful and plaintiffs will proceed accordingly.

      The Court disagrees and finds that plaintiffs’ second claim is ripe for review.

The only remaining questions are purely legal—whether plaintiffs’ proposed

transfers would violate the Agreement and, pursuant to the Agreement, whether

plaintiffs would be responsible for indemnifying the Partnership as a result of such

transfers. No further factual development is required, and a substantial controversy

of sufficient immediacy and reality exists between plaintiffs and the Partnership, who

have adverse legal interests. See Orix Credit, 212 F.3d at 895. Plaintiffs seek to

engage in a transfer that may trigger the Partnership’s right to indemnification and

cause loss to the Partnership, and the Partnership has an interest in being

indemnified against such loss.

      New Cingular’s argument that the Partnership will never suffer a loss as a

result of the proposed transfers and, therefore, the Partnership has no real legal

interest in being indemnified against such loss fails. Plaintiffs are correct that New

Cingular’s assertion that the Partnership could not sustain losses as a result of a

transfer in violation of the Partnership Agreement would render the Partnership’s



                                          15
right superfluous and illusory. Such an interpretation is contrary to settled principles

of contract interpretation. See Sunline Commercial Carriers, Inc. v. CITGO Petroleum

Corp., 206 A.3d 836, 846 (Del. 2019) (citations omitted) (“The contract must . . . be

read as a whole, giving meaning to each term and avoiding an interpretation that

would render any term ‘mere surplusage.’”). 38 Furthermore, plaintiffs readily cite two

realistic examples of indirect losses that the Partnership could potentially suffer in

the future as a result of plaintiffs’ transfers.

       The ripeness of plaintiffs’ second claim is further evidenced by the fact that

plaintiffs could have filed suit against only the Partnership, seeking a declaration

that the Partnership would not be entitled to indemnification based upon plaintiffs’

proposed transfers, and the matter would have been ripe for review. Accordingly,

there is a reasonable basis for the Court to predict that plaintiffs might be able to

recover against the Partnership and, therefore, plaintiffs did not improperly join the

Partnership. The Court will not disregard the Partnership’s citizenship for purposes

of diversity jurisdiction on the basis of improper joinder.

                                    B. Nominal Party

                                             i.

       New Cingular argues that the Partnership’s citizenship must be disregarded

for purposes of evaluating federal diversity jurisdiction because the Partnership is a

nominal party. 39 New Cingular contends that because all partners are a party to this



38 The Agreement provides that it is governed by Delaware law. R. Doc. No. 1-1, at 7
¶ 9.
39 R. Doc. No. 13, at 6–9.



                                            16
litigation, the Partnership’s interests are adequately represented and, therefore, it

would be equitable for the Court to enter a final judgment in the Partnership’s

absence. 40 New Cingular further argues that because only New Cingular, not the

Partnership, has an interest in enforcing the right of first refusal provision, and only

New Cingular, not the Partnership, would incur losses in an effort to enforce such

provision, New Cingular is the only interested party—not the Partnership. 41

                                          ii.

         Pursuant to 28 U.S.C. § 1446, “all defendants who have been properly joined

and served must join in or consent to the removal of the action.” However, there is an

exception to this general rule—“nominal” or “formal” parties need not join in the

removal petition. In re Beazley Ins. Co., No. 09-2005, 2009 WL 7361370, at *4 (5th

Cir. May 4, 2009) (quotation marks and citation omitted). A party to a complaint is

“nominal” and thus disregarded for diversity purposes if “in the absence of [that

party], the Court can enter a final judgment consistent with equity and good

conscience, which would not be in any way unfair or inequitable.” Louisiana v. Union

Oil Co. of California, 458 F.3d 364, 366–67 (5th Cir. 2006) (internal quotation marks

and citation omitted). “Nominal parties are generally those without a real interest in

the litigation.” Legeaux v. Borg-Warner Corp., No. 16-13773, 2016 WL 6166166, at *2

(E.D. La. Oct. 24, 2016) (citing Wolff v. Wolff, 768 F.2d 642, 645 (5th Cir. 1985))

(Africk, J.). “If a removing defendant claims that a non-removing defendant is a




40   Id. at 6.
41   Id. at 8.

                                          17
nominal party, the removing party bears the burden of proving such.” Tureaud v.

Kephart, No. 09-7269, 2010 WL 1254372, at *2 (E.D. La. Mar. 24, 2010) (Africk, J.).

                                           iii.

      New Cingular’s argument that the Partnership is a nominal party fails because

the Partnership has a real interest in the litigation, and it would be inequitable to

render a final judgment in its absence. The Partnership has an independent right to

seek indemnification in the event that plaintiffs make transfers in violation of the

first refusal provision, and such transfers could, as discussed previously, cause a

direct or indirect loss to the Partnership.

      Cases relied upon by New Cingular are easily distinguishable, as none of them

involved a partnership that possessed an independent contract right to seek

indemnification for losses that arose as a result of transfers in violation of the right

of first refusal provision. 42 Therefore, New Cingular, the removing party, has not met

its burden of proof and the Court will not disregard the Partnership’s citizenship on

the basis that it is a nominal party.




42 See id. at 7 n.1. The two primary cases upon which New Cingular relies are also
inapposite to the matter at hand, as the facts in those cases are distinguishable. See
Moss, 913 F.3d at 519 (holding that a partnership was not an indispensable party
because the partnership’s presence in the suit “was not necessary to protect the
partnership or any of the parties from prejudice,” the partnership only played a
passive role throughout the litigation, and the plaintiffs’ interest in preserving a fully
litigated judgment outweighed any interest of the partnership); Wolff, 768 F.2d at
646 (holding that the partnership was nominal because the partnership was in the
process of dissolution, and transferring title to the partnership “would have been a
formal and doubtless unnecessary act”).

                                              18
      As plaintiffs and the Partnership are all citizens of Louisiana, the Court lacks

subject matter jurisdiction over this matter and it must remand the case to Louisiana

state court. 28 U.S.C. § 1332; Soaring Wind Energy, 946 F.3d at 750.

                                        III.

      Accordingly,

      IT IS ORDERED that plaintiffs’ motion to remand is GRANTED.

      New Orleans, Louisiana, March 19, 2020.



                                          _______________________________________
                                                    LANCE M. AFRICK
                                          UNITED STATES DISTRICT JUDGE




                                         19
